 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8   ANNA ROSE LITTLE SUN,

 9                           Plaintiff,              Case No. C18-5939 RAJ-MLP

10         v.                                        ORDER REVERSING AND
                                                     REMANDING FOR FURTHER
11   COMMISSIONER OF SOCIAL                          ADMINISTRATIVE PROCEEDINGS
     SECURITY,
12
                             Defendant.
13

14         Having reviewed the Report and Recommendation of the Honorable Michelle L.
15   Peterson, United States Magistrate Judge, any objections or responses to that, and the
16
     remaining record, the Court finds and ORDERS:
17
           (1)    The Court ADOPTS the Report and Recommendation.
18
           (2)    The final decision of the Commissioner is REVERSED and the case is
19
     REMANDED to the Social Security Administration for further administrative
20
     proceedings consistent with the Report and Recommendation.
21
     //
22
     //
23


     ORDER REVERSING AND REMANDING FOR
     FURTHER ADMINISTRATIVE PROCEEDINGS -
     1
 1         The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.
 3         Dated this 27th day of June, 2019.
 4

 5                                                   A
 6                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER REVERSING AND REMANDING FOR
     FURTHER ADMINISTRATIVE PROCEEDINGS -
     2
